Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

In the Claims
Please replace Claim 16 with the one below:
16. An augmented reality-based lighting and Internet of things (IoT) design method, comprising: 
displaying, by an augmented reality device, a real-time image of a target physical area on a display screen; 
displaying, by the augmented reality device, a 3-D model of a lighting fixture with one or more IoT devices on the display screen in response to a user input, wherein the 3-D model is overlaid on the real-time image of the target physical area; 
displaying on the display screen, by the augmented reality device, an IoT device pattern overlaid on the real-time image of the target physical area; and 
displaying on the display screen, by the augmented reality device, a lighting pattern overlaid on the real-time image of the target physical area in response to the augmented reality device moving within [[an operational range of the one or more IoT devices, wherein the lighting pattern corresponds to a light that the lighting fixture is designed to provide.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance


Claim Eligibility
The claims recite eligible subject matter because the claims integrate any abstract idea into a practical application of the abstract idea. For example, by displaying, by an augmented reality device, a real-time image of a target physical area on a display screen; displaying, by the augmented reality device, a lighting fixture 3-D model on the display screen in response to a first user input, wherein the lighting fixture 3-D model is overlaid on the real-time image of the target physical area, the claims are indicative of integration into a practical application inasmuch as they apply the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.

Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claim 1 is allowable as follows:

The prior art neither anticipates nor fairly and reasonably renders obvious the method of Claim 1, comprising: 
displaying, by an augmented reality device, a real-time image of a target physical area on a display screen; 
displaying, by the augmented reality device, a lighting fixture 3-D model on the display screen in response to a first user input, wherein the lighting fixture 3-D model is overlaid on the real-time image of the target physical area; 
generating, by the augmented reality device, in response to a second user input and on the display screen, a bill of materials (BOM) from data included on the display screen, wherein the BOM includes a lighting fixture corresponding to the lighting fixture 3-D model; and 
determining, by the augmented reality device, after the BOM is generated and in response to a third user input requesting a validation of the BOM, whether one or more products in the BOM are compliant with an electrical or lighting code or guideline. 

The most relevant prior art made of record includes Harrison et al (US 20200057828 A1), hereinafter Harrison, which teaches a platform for design of a lighting installation, using visual representations of lighting objects (Abstract). A user is presented with a live view of an environment through an augmented reality (AR) system [0390]. As seen in the Figures, such as Figures 22-23, the user may view and manipulate a virtual lighting object using the AR system [0178]. A user is capable of purchasing the corresponding lighting objects and fixtures through the lighting marketplace [0223], as well as the providing of pricing information [0175-0176].

D’Hooghe et al (US 20080154749 A1), hereinafter D’Hooghe, teaches the creation of a bill of materials (BOM) by the rollup of each material on a list [0126], such as material declarations created by user input [0119-0120]. The BOM is “called up and ..inspected” [0200], and can be supplied “in response to a query” from a user [0100]. An example is shown in Figure 21. Compliance checks can be performed on item specs [0186]. “Compliance Software determines the regulatory compliance of the items from the bill of materials for the product” [Claim 13], with such products including electrical-related regulations [Claim 15]. The regulated equipment being validated for compliance may include lighting equipment and other electronics [0012]. 

	Other relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. 
Tonelli et al (US 5821937 A) and Chernyak et al (US 20050080502 A1) each disclose validation of a BOM, and each reference discusses the use of a BOM in a project design situation. While Chernyak specifically teaches that items may include electrical components, and the references teach validation against regulatory requirements, the references are not regarding lighting fixtures/projects specifically, and make no reference to Augmented Reality or similar abilities; rather focusing on project safety and planning. Even if these references were 
	
Non-patent literature similarly fails to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. 
Gattullo et al (NPL - see attached) teaches an augmented reality system for use in industrial settings, including reference to the displaying of Bills of Materials and other information in AR, but does not teach the generation or validation of a BOM as in claim 1, the interactivity of virtual objects as in Claim 16, or any reference to virtual light fixtures in AR.

However, these references, alone or in combination, fail to specifically teach the creation of a BOM from displayed data in response to one user input, and the validation thereof in response to a separate user input. Therefore, in combination, prior art fails to teach or suggest at least the steps of: 
generating, by the augmented reality device, in response to a second user input and on the display screen, a bill of materials (BOM) from data included on the display screen, wherein the BOM includes a lighting fixture corresponding to the lighting fixture 3-D model; and 
determining, by the augmented reality device, after the BOM is generated and in response to a third user input requesting a validation of the BOM, whether one or more products in the BOM are compliant with an electrical or lighting code or guideline. 
Each of these references fail to disclose or render obvious the combination of limitations in independent claim 1, alone or in obvious combination. Therefore, at least for the combination of elements recited in independent claim 1, the claim allowable over prior art.

Claim 11 recites a device that is substantially similar to the method of Claim 1; therefore, Claim 11 is similarly allowable on the same basis. 
claims 2-4, 8-10, 12-13, and 15 are allowable over prior art.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claim 16 is allowable as follows:

The prior art neither anticipates nor fairly and reasonably renders obvious the method of Claim 16, comprising: 
displaying, by an augmented reality device, a real-time image of a target physical area on a display screen; 
displaying, by the augmented reality device, a 3-D model of a lighting fixture with one or more IoT devices on the display screen in response to a user input, wherein the 3-D model is overlaid on the real-time image of the target physical area; 
displaying on the display screen, by the augmented reality device, an IoT device pattern overlaid on the real-time image of the target physical area; and 
displaying on the display screen, by the augmented reality device, a lighting pattern overlaid on the real-time image of the target physical area in response to the augmented reality device moving within an operational range of the one or more IoT devices, wherein the lighting pattern corresponds to a light that the lighting fixture is designed to provide.
The most relevant prior art made of record includes Harrison, which teaches a platform for design of a lighting installation, using visual representations of lighting objects (Abstract). A user is presented with a live view of an environment through an augmented reality (AR) system [0390]. As seen in the Figures, such as Figures 22-23, the user may view and manipulate a virtual lighting object using the AR system [0178]. Lighting objects can include smart lights with integrated controllers [0415], and may have intelligent features, including “communication with other IoT devices” and sensor features such as motion or proximity sensing [0262]. (It is therefore understood that 
However, Harrison fails to teach displaying, in AR, of an operation range or pattern [Examiner Note – [00150] of Applicant’s Specification notes that the IoT device pattern may correspond to the operational range of said device(s)] of the IoT device/sensor of the lighting object, or that the lighting pattern is overlaid in response to the AR device or user moving within an operational range of the IoT devices of the lighting object. 
	
Geisner et al (US 20130084970 A1), hereinafter Geisner, teaches an AR system that can assist a user in creating an environment (Abstract), including that a boundary around an object may be highlighted in AR, as seen in Figure 10D, if a user comes near it, and that a virtual object, such as a lamp, may “change its appearance by lighting up” if a user comes near it [0160]. Action may be taken if a user crosses the boundary of the virtual object/item [0161]. The virtual object, such as a lamp, “can be created from the one or more images which are obtained of the corresponding real-world object.” [0150] The reference also suggests that the object may be a real-world RF beacon [0043]. (See also [0161] and [0185], which note that the system receives signals from the beacon as a sensing capability of the A/V system, making clear that the RF beacon and other sensors are physical sensors used as part of the AR system rather than a virtual sensor.) However, Geisner fails to teach that the virtual object is connected to virtual IoT devices, particularly that the object may be a lighting fixture with one or more IoT devices, and, in particular, does not teach that the boundary represents an operational range of a virtual IoT device/sensor of the virtual lamp. Nor does the reference suggest that an object, such as the lamp, can be associated with IoT devices at all, rather teaching that the object is simply an interact-able object in the context of a game. 

Therefore, the combination of Harrison and Geisner fail to teach or suggest at least the steps of: 
displaying on the display screen, by the augmented reality device, an IoT device pattern overlaid on the real-time image of the target physical area; and 
displaying on the display screen, by the augmented reality device, a lighting pattern overlaid on the real-time image of the target physical area in response to the augmented reality device moving within the operational range of the one or more IoT devices, wherein the lighting pattern corresponds to a light that the lighting fixture is designed to provide.
Further relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
	Puvvada Sathvanarayana et al (US 20180197339 A1), hereinafter Puvvada, teaches an augmented reality device & method for assisting a user in choosing luminaire fixtures to install in their home (Abstract). The system uses augmented reality to facilitate live viewing by a user of the camera view [0062], and allows a user to select a luminaire virtual image and displays said luminaire in AR within the user’s live view [0073]. The image is 3D, allowing a user to have true perspective of the luminaire in any orientation and position [0062]. However, Puvvada does not teach that the luminaires may include IoT devices, much less that a IoT device pattern may be displayed, with the virtual luminaire ‘turning on’ to show a lighting pattern when the AR device enters the operation range of said device, as in Claim 16.
	Trowbridge (US 20190114828 A1), hereinafter Trowbridge, teaches an AR system which simulates light sources having an effect on AR content (Abstract), including the displaying in AR of a virtual light source [0055], which may be turned on & off [0019]. While the system can communicate with IoT light sources [0062], these light sources are physical rather than virtual. The reference makes no reference to interactions with IoT lighting fixtures, let alone the activation of a virtual IoT enable light in response to a user moving within the displayed operation range of the virtual light, as in Claim 16.

	Other references, such as Ishihara et al (US 20130222647 A1), discuss augmented reality systems that may place a virtual camera in virtual space, and include visual components indicating a 2-dimesnional slice of a virtual camera’s viewpoint. However, the reference is directed to adding a virtual feature to a real environment through AR, without mention of lighting fixtures, or the triggering of an action if real or virtual objections or devices move into the field of view of the virtual camera. 


Non-patent literature similarly fails to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
References such as Cision (NPL –see attached) teach augmented reality in-home preview of lighting fixtures, and references purchasing, but fails to teach the specifics of the claims, particularly any reference the lighting fixture being a IoT fixture which can be interacted with in AR, let alone the specific limitations not taught by Harrison above, namely displaying on the display screen, by the augmented reality device, an IoT device pattern overlaid on the real-time image of the target physical area; and displaying on the display screen, by the augmented reality device, a lighting pattern overlaid on the real-time image of the target physical area in response to the augmented reality device moving within the operational range of the one or more IoT devices.

Lee et al (NPL –see attached) teaches a mixed reality platform connected to IoT. While the reference teaches the displaying of information about real-world objects, it does not teach displaying of an IoT device pattern in AR, nor the displaying of a lighting pattern subject to the AR system entering into the operational range of the virtual IoT device. The reference overall fails to teach AR interactions with virtual objects as with the light fixtures of the claims. 



Each of these references fail to disclose or render obvious the combination of limitations in independent claim 16, alone or in obvious combination. Therefore, at least for the combination of elements recited in independent claim 16, the claim is allowable over prior art.

At least for their dependence upon allowable claim 16, claims 18-20 recite subject matter allowable for sustainably similar reasons to claim 16, and therefore claims 18-20 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 




/T.J.S./Examiner, Art Unit 3684  

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684